                           Case 3:18-cv-01905-SB                  Document 44                Filed 03/22/19     Page 1 of 1

    Ílorney or                 ttorney,                                                                                   For Court Use Only
    Douglas R, Hookland Esq.
    Law Offices Of: Scott Hookland, LLP.
    P.O. Box #23414
    Tigard, OR 97281
Telephone No:       503-620-4540               FAX No: 503-620-4315
pkw@scott-hookland. com                                                      ReJ No. or File No.
                  Plaintiff
Insert name ofCourl, andJudicial Dislrict and Branch Court;
    I Inited Sfates    l)isfricf Corrrf for fhe l)istrict of Oreson
Plaintiff:United States of America, et al
Defendant: Nova Group, Inc., et al.
      AFFIDAVIT OF SERVICE                            Hearing Date                   Tinrc          Dept/Div:    Case Nwnber:

                      Summons                                                                                     3:18-CV-01905-SB
I   . At the     time of service I was qt least I I years of age and not a party to this action.

2.    I served copies of the Summons On A Third-Party Complaint; First Amendedthird-Party Complaint; Complaint;; Answer, Affirmative
      Defenses, And Counterclaim; Complaint;; Civil Case Assignment Order; Discovery And Pretrial Scheduling Order; Fed. R. Civ. P.
      26(AXl) Discovery Agreement; Consent To Jurisdiction By A Magistrate Judge And Designation Of The Normal Appeal Route; Civil
      Case Management Time Schedules; Answer, Affirmative Defenses, And Counterclaim; Plaintiffs Answer To Defendant; Nova Group,
      Inc.'s Counterclaims Notice Of Electronic Filing; Notice Of Electronic Filing.

3.    ø. Pørty     served:                                        The New IEM, LLC., by serving, Edward Herman, agent for service of process

4. Address where the party was served:                            The New IEM, LLC.
                                                                  48205 Warm Springs Blvd.
                                                                  Fremont,   CA 94539
5. I servedthe parQ:
      b. by substituted service. On: Wed,, Mar. 13, 2019 at: 1:02PM by leaving the copies with or in the presence of:
                                                       Jennifer Quach, H.R. Manager/Person Apparently in Charge, Asian, Female, 36
                                                       Years Old, Black Hair, Glasses Over Eyes, 5 Feet 5 Inches, 150 Pounds
        (1) (Business) apersonatleastlSyearsofageapparentlyinchargeoftheoff,rceorusualplaceofbusinessofthepersonserved
            I informed him or her of the general nature of the papers. The Defendant's Residence address is unknown.
        (4) A declaration of mailing is attached.
6.      The "Nolíce to the Person Served" (on lhe Summons) was completed as follows:
         on behalf of: The New IEM, LLC., by serving, Edwald Herman, agent for service of process
         Other: CCP 416.40 and/or Corporation Code 17061 (LLC).
    7, Person Who Served Papers:                                             Feefor Service: $120.00
         a. Jason M. Burke, CCPS.
        b. D & R Legal Process Service, L.L.C"
           39159 Paseo Padre Parkway
           Suite #112
           F-remont,    CA    94538
        c. (877)797-9996, FAX (510) 797-9998




    8. Ideclare under penully of perjury under the laws of the Stule of OREGON and under the kws of the United Slates Of
       America tlîaf tlte Íoregoing is true snd coruect.


                                                                      AFFIDAVI'T OIì
                                                                               Sum mons                                                        shllp.4 5809
